Exhibit 10.1

January 14, 2014




Mr. Andrew F. Walters
[Address]




Dear Andy:


Contingent upon the approval of the Board of Directors, I am pleased to offer
you the position of Chief Administrative Officer of San Jose Water Company (the
“Company”) reporting to W. Richard Roth, Chairman of the Board, President and
Chief Executive Officer. Your appointment as Chief Administrative Officer of the
Company will be effective January 31, 2014.


Your starting base salary will be $13,461.54 bi-weekly, which is approximately
$350,000.00 annualized, and an annual short-term incentive bonus target of
$70,000.00. Your actual short-term bonus each year may range from zero to 150%
of your target bonus based on corporate and individual performance, and your
actual short-term bonus for the 2014 calendar year will be prorated based on the
months worked during the year. The bonus you earn for each calendar year will be
paid to you by March 15 of the following year. The payment of your salary and
bonuses will be subject to the Company’s collection of all applicable
withholding taxes.


You will also be entitled to receive a special bonus payment of $30,000 which
will be paid to you within 30 days following commencement of employment, net of
applicable withholding taxes.


Subject to the approval of the Executive Compensation Committee, you will also
receive a restricted stock unit award covering a number of shares of Common
Stock of SJW Corp. equal to $110,000.00 divided by the fair market value of the
Common Stock on the effective date of the grant. Each restricted stock unit will
entitle you to receive one share of Common Stock following vesting. The shares
shall vest in three equal annual installments over the three-year period of
service measured from your start date of January 31, 2014. The remaining terms
of the award will be as set forth in the Restricted Stock Unit Issuance
Agreement evidencing the award.


You will also be provided with a company car and reimbursement of the annual or
monthly membership fee for one local health club, up to a total of $2,500 per
calendar year (without carryover of any portion of that amount to any other
calendar year and pro-rated for any partial calendar year of employment). To
obtain such reimbursement, you must submit appropriate documentation of your
payment of each such fee within forty-five days after the required payment date,
and the Company will reimburse you for such fee within thirty days thereafter.


The Company will reimburse you for reasonable moving expenses in an aggregate
amount not to exceed $5,000 incurred by you in relocating to the San Jose,
California area. The reasonable moving expenses eligible for reimbursement
include reasonable transportation, meals and lodging, moving services for
household, personal goods and business/research equipment, pre-move house
hunting, short-term temporary housing, and storage. In order to qualify for
reimbursement for moving services, you must use the lowest of at least two
moving service company estimates and the written estimates must be provided to
the Company for approval prior to your retention of the moving service company.
In addition, the Company will reimburse you in an aggregate amount not to exceed
$15,000 for (i) the closing costs associated with the purchase of a new primary



--------------------------------------------------------------------------------



residence in the San Jose area and (ii) commuting expenses incurred by you in
traveling to work in San Jose prior to the time you relocate to the San Jose
area. You must submit proper documentation for each relocation, closing cost and
commuting expense eligible for reimbursement within sixty (60) days after the
later of (i) your incurrence of such expense or (ii) your receipt of the invoice
for such expense. If such expense qualifies for reimbursement, then the Company
will reimburse you for that expense within ten (10) business days thereafter,
net of applicable withholding taxes.


The amount of expenses eligible for reimbursement (or in-kind benefits) to which
you may become entitled in any one calendar year shall not affect the amount of
expenses eligible for reimbursement (or in-kind benefits to be provided)
hereunder in any other calendar year. Your right to any reimbursement (or
in-kind benefits) may not be exchanged or liquidated for any other payment or
benefit, and in no event will any expense be reimbursed after the close of the
calendar year following the calendar year in which that reimbursable expense is
incurred.


Your duties will be to partner with the CEO and the other executive officers to
provide strategic leadership and drive the continued growth of our business. As
part of this responsibility, you will become a member of the senior executive
group and report regularly to the CEO and the other senior executive officers
regarding any administrative matter.


As a regular full-time employee, you are eligible for the standard benefits
package at a nominal monthly cost. This coverage includes major medical, dental,
life insurance, and long term disability and will become effective on the first
of the month following 30 days of employment. Dependent coverage may also be
elected for an additional monthly fee. You will also be eligible for our 401(k)
and Retirement Plan, in accordance with the terms and conditions of these Plans.
You will be eligible for four weeks of vacation per year to be accrued in
accordance with Company policies. The complete benefit package will be explained
in further detail at your orientation.


Our progress and growth are the result of each employee's contribution. As
responsibility increases, typically so do the rewards. Formal performance
reviews are generally conducted annually with salary increases based upon merit
and performance. Generally, a non-salary performance review is conducted at the
end of the 180 days probationary period.


Employment is, and will always be, one of at-will employment. That is, as
employment is voluntary, you are free to resign at any time. Similarly, the
Company is free to terminate this employment relationship at any time.


As required by law, upon your first day of employment, you will be asked to
provide proof of your eligibility to work legally in the United States and to
sign such other documents as are customarily executed at the time of starting
employment with the Company.


By signing below, you hereby confirm the following you have no outstanding
agreement or obligation that is in conflict with any of the provisions of this
agreement, or that would preclude you from complying with the provisions hereof.


The Company is committed to providing a safe and productive working environment.
Therefore, this offer is contingent upon the completion of a background screen
which includes prior employment, educational and criminal history, as well as
upon passing a drug test to be taken after




--------------------------------------------------------------------------------



the Company’s receipt of a written offer acceptance. To take the test, use the
attached forms for U.S. HealthWorks.


Andy, we realize that this is an important decision for you. We sincerely
believe that this offer provides you with an excellent opportunity. We are
confident that the Company will provide the challenge and growth potential you
seek.


This offer of employment will be open until the close of business on Tuesday,
January 21, 2014, and your expected employment commencement date will be January
31, 2014. We are looking forward to an affirmative response. To accept this
offer, please sign and date a copy of this letter and return in the enclosed
envelope. A second copy of this offer is enclosed for your personal records.


If you have any questions or need additional information, please do not hesitate
to call me at (408) 279-7976. We are excited at the prospect of having you join
us at San Jose Water Company, and we look forward to working with you.


Best regards,


/s/ W. Richard Roth
W. Richard Roth
President and Chief Executive Officer


Acceptance
I am pleased to accept this offer. I will report to work on Friday, January 31,
2014.




Signature: /s/ Andrew F. Walters                 Date: January 14, 2014
Andrew F. Walters


